Laweence, Judge:
The appeals for a reappraisement enumerated in schedule “A,” attached hereto and made a part of this decision, present the question of the proper dutiable value of certain watches and parts imported from Switzerland.
Said appeals have been submitted for decision by the respective parties upon a stipulation to the effect that the importers’ entered values of said merchandise are equal to the prices at the time of exportation of such merchandise to the United States at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of Switzerland, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, in condition, packed ready for shipment to the United States, and that on or about the time of exportation the foreign values of such or similar merchandise were no higher.
Upon the agreed facts, I find the export value, as defined in section 402 (d) of the Tariff Act of 1930 (19 U. S. C. § 1402 (d)), to be the proper basis for determining the values of said merchandise, and that such values are the entered values.
Judgment will be entered accordingly.